BELCHER, Judge.
This conviction is for the offense of child desertion; the punishment, 18 months in the penitentiary.
After conviction, appellant secured counsel and filed a motion for a new trial alleging that the trial court erred in failing to appoint an attorney to “prepare and present” his application for a suspended sentence.
It was shown on the motion for a new trial that after appellant had advised the court that he wanted counsel, he was placed on trial without an attorney; and that he entered a plea of not guilty upon a jury trial.
The judge, at the beginning of the trial, determined that appellant was entitled to file an application for a suspended sentence, and so advised appellant who stated that he desired to make such application. The judge then directed appellant to the clerk of the court who was instructed to prepare such application. The judge further advised appellant of the evidence required to support his application and the nature of the questions to elicit such proof, and suggested that he use his mother as a witness and, when she was called, the judge conducted the examination and made the necessary proof to support appellant’s application. Appellant testified in his own behalf, but did not give any testimony in support of his plea for a suspended sentence.
No further advice was given appellant as to the preparation and presentation of his application for a suspended sentence.
*586The transcript does not contain an application for a suspended sentence in behalf of appellant.
The court submitted to the jury the issue of suspension of sentence in the event of appellant’s conviction, which was by them denied.
Art. 776, C.C.P., provides, in part, as follows: “* * * When the defendant has no counsel, the court shall inform the defendant of his right to make such application, and the court shall appoint counsel to prepare and present same if desired by defendant. * * *”
Art. 778, C.C.P., reads, in part, as follows: “The court shall permit testimony as to the general reputation of defendant to enable the jury to determine whether to recommend the suspension of sentence. * * *”
The decisions of this court, construing and applying the above statutes, show that the preparation and presentation of an application for a suspended sentence contemplate the advice of an attorney in behalf of the accused as to the admissibility and relevancy of evidence in his behalf as well as that which may be proffered by the state in opposition to his plea. Appellant is also entitled to the benefit of counsel concerning his right to present testimony as to his general reputation; the right to testify or remain silent; and the right to apply for a suspended sentence and at the same time enter a plea of not guilty. Moses v. State, 94 Texas Cr. R. 353, 251 S.W. 219; Alverson v. State, 106 Texas Cr. R. 513, 293 S.W. 1107; Haynes v. State, 108 Texas Cr. R. 62, 299 S.W. 234; McMurray v. State, 119 Texas Cr. R. 74, 45 S.W. 2d 217; Hernandez v. State, 138 Texas Cr. R. 4, 133 S.W. 2d 584.
The preparation and presentation of an application for suspended sentence in behalf of the accused by any public official serving the court is not in compliance with the statutes relative thereto. Noble v. State, 112 Texas Cr. R. 541, 17 S.W. 2d 1063; Arsola v. State, 138 Texas Cr. R. 1, 133 S.W. 2d 585.
In view of the statutes and the decisions thereunder, we are of the opinion that the court erred in failing to appoint counsel to prepare and present appellant’s application for a suspended sentence.
The judgment is reversed and the cause remanded.
*587Opinion approved by the Court.